Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 2, 2019

                                       No. 04-19-00434-CV

              IN THE INTEREST OF N.A.T, D.T., S. T., B.L.W., CHILDREN,

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 18-08-0730-CVA
                                 Bob Brendel, Judge Presiding


                                          ORDER
        Appellant’s attorney has filed a motion seeking access to a portion of the record that is
sealed, specifically Volumes 9 and 10 of the reporter’s record. The motion is GRANTED. The
clerk of the court is instructed to provide a copy of the sealed record to appellant’s attorney and
to appellee’s attorney on CD-ROM. All parties and their attorneys are ORDERED not to share
the contents of the sealed record with any person except to the extent necessary to prepare their
respective briefs.

        In the event appellant or appellee reference the sealed record in their respective briefs,
they are ORDERED to (1) file their respective briefs in paper form only, (2) with a cover letter
informing the Clerk of this court that the brief references the sealed record. See TEX. R. APP. P.
9.2(c)(3) (exception to electronic filing for documents under seal).



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court